Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
1.	In the correspondence filed on March 04 2021, applicant has amended claims 1, 15, 21 and 22. Claims 1-27 are currently pending for examination.  



Response to Arguments

2.	Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 - page 13 (all), filed March 04 2021, with respect to claims 1 - 27 have been fully considered and are not persuasive.   

3.       Regarding claim 1 the applicant argued that Stockhammer does not disclose a DASH aware application.
In response to applicant's argument, the examiner respectfully disagrees with the
argument above. Stockhammer, par177 teaches in the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable 
Regarding claim 1 the applicant then argued that Stockhammer does not disclose a first API.
In response to applicant's argument, the examiner respectfully disagrees with the
argument above. Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230 [first API]).
4.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Hence, a new ground of rejection is further presented in view of Hannuksela et al (US20180077210A1).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-11, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. (US20170063960A1) hereinafter Stockhammer in view of Correa et al. (US20140173660A1) hereinafter Correa, and further in view of Hannuksela et al (US20180077210A1) Hannuksela.

As per claim 1 A method of receiving media data, the method comprising: (Stockhammer, Fig15, par170 teaches FIG. 15 illustrates a system including MPEG-H audio decoder 440, which interacts with DASH client 430 to retrieve [method of receiving media data] audio data from a content delivery network. Elements of FIG. 15 that are similarly named to elements of FIGS. 8 and 9 are generally configured the same as those elements as discussed above. However, in this example, multiple adaptation sets are provided that each correspond to a layer (or sub-layer) of scene based audio data, e.g., as discussed above with respect to FIGS. 13A, 13B, 14A, and 14B. ).
subscribing, by a Dynamic Adaptive Streaming over HTTP (DASH) aware application, between the DASH aware application and a DASH client executed by the one or more processors; to the DASH client (Stockhammer, Fig15, par177 teaches In the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections [subscribing] of the desired audio layers to MPEG-H audio decoder 440 via API 450, in this example. These selections are then passed to selection unit 432. Selection unit 432 informs download & switching unit 434 of the desired adaptation sets, as well as initial representation selections (e.g., based on available network bandwidth).
executed by one or more processors comprising circuitry of a client device, (Stockhammer, Fig16, par187 teaches FIG. 16 represents examples of devices (receivers 482, 494) for retrieving audio data, the devices including one or more processors configured to receive availability data representative of a plurality of available adaptation sets, the available adaptation sets including a scene-based audio adaptation set and one or more object-based audio adaptation sets, receive selection data identifying which of the scene-based audio adaptation set and the one or more object-based audio adaptation sets are to be retrieved, and provide instruction data to a streaming client to cause the streaming client to retrieve data for each of the adaptation sets identified by the selection data; and a memory configured to store the retrieved data for the audio adaptation sets).
to DASH events of a DASH event stream ; the DASH events, (Stockhammer, para 0146 teaches HTTP CDN 358 may provide the media content via a computer-based network, which may use HTTP-based streaming, e.g., DASH).
 via a first application programming interface (API) between (Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
receiving, by the DASH aware application, data for one or more of the DASH events of the DASH event stream from the DASH client, the DASH aware application and the DASH client, (Stockhammer, para 0176-178 teaches in the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections of the desired audio layers to MPEG-H audio decoder 440 via API 450…..Download & switching unit 434 then retrieves data from one representation of each of the desired adaptation sets (464), e.g., by submitting HTTP GET or partial GET requests to a server of CDN 420. After receiving the requested data, download & switching unit 434 provides the retrieved data to MPEG-H audio decoder 440 (466). Scene data extraction unit 444 extracts the relevant scene data, and scalable audio layer decoding unit 446 decodes the audio data for each of the various layers. Ultimately, MPEG-H audio decoder 440 provides the decoded audio layers to audio rendering unit 452, which renders the audio data for playback by audio output 454).
via a second API between (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided. For example, an API may be provided for signaling data in MPD 270. Para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280. DASH client 280 may use this API to provide configuration information to MPEG-H audio decoder 220. MPEG-H audio decoder 220 may provide a label to DASH client 280 indicative of an adaptation set that is selected for purposes of data retrieval).
the data for the one or more of the DASH events specifying interactivity-related content; 
and presenting, by the DASH aware application; , (Stockhammer, par172-173 teaches  if multiple speakers are available, depending on an arrangement of the speakers, DASH client 430 may retrieve any or all of left/right information, front/back information, and/or height information from corresponding ones of scene based audio, enhancement layer adaptation sets 428.Two example types of scalability for audio data in DASH are described below. A first example is static device scalability. In this example, a base layer and enhancement layers represent different source signals. For example, the base layer may represent 1080p 30 fps SDR and an enhancement layer may represent 4K 60 fps HDR. The main reason for this is to support access to lower quality for device adaptation, e.g., the base layer is selected by one device class and the enhancement layer by a second device class. In the example of static device scalability, the base layer and the enhancement layers are provided in different adaptation sets. That is, devices may select one or more of the adaptation sets (e.g., by acquiring data from complementary representations in different adaptation sets ).
          Stockhammer does not explicitly discloses the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the client device and to allow the user to interact with the interactivity-related content, and wherein subscribing comprises sending data.  
          Correa however discloses the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection.  (Correa, par0053 teaches the present invention relates to a method for Managing and Accessing multiple content feeds and supplemental content using an on-screen interactive interface. In one embodiment, the method includes one or more of following operations: (a) collecting, consolidating and tagging streaming contents from a content provider 104 and making the streaming contents available to a viewer 10 through a multimedia server 106 and a multimedia controller 108; (b) retrieving broadcast contents and the schedule of the broadcast content through a multimedia controller 108 and making the broadcast contents and its schedule available to the viewer 10 through a multimedia control platform 602; (c) allowing the viewer 10 to manage and access the broadcast contents and streaming contents by the viewer 10 through an on-screen interactive interface of the multimedia control platform 602, and schedule the broadcast contents and streaming contents to be displayed to the viewer 10 according to the schedule of the broadcast contents and the streaming contents and viewer's selection; and (d) displaying the broadcast contents or the streaming contents the viewer selected to an end user device 110).
including data for interactivity-related content to be visually presented to a user of the client device and to allow the user to interact with the interactivity-related content, and wherein subscribing comprises sending data.  (Correa, par0110-0111 teaches Referring now to FIG. 8, a flow chart illustrating how the viewer 10 interacts with vendors is shown according to one embodiment of the present invention. The viewer 10 interacts with the vendor through a Multimedia API 802 of a Multimedia Control Platform 602 and a Multimedia Server 106. The viewer 10 views and selects certain products as shown on the screen to retrieve the product information/advertisement provided by a vendor 804. The advertisement and product/purchase information can be retrieved by accessing the multimedia server 106 if the information is stored in the multimedia server 106, or allocated dynamically through links to the vendor's database. In one embodiment, the viewer 10 uses a remote control of a TV, a keyboard for a computer, or a touch screen interface for a multi-function device (smartphone) to navigate on the screen, selects certain information to view details, and initiates a purchase through the Multimedia API 802 of the Multimedia Control Platform 602 embedded in an end user device).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the client device and to allow the user to interact with the interactivity-related 
          Stockhammer and Correa do not explicitly disclose the DASH events being carried in-band with and separate from media data of a DASH media stream..  
          Hannuksela however discloses the DASH events being carried in-band with and separate from (Hannuksela, par0136 teaches n DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate [the DASH events being carried in-band with and separate from] InbandEventStream element).
media data of a DASH media stream, (Hannuksela, par0130 teaches In some implementations, Events of the same type are clustered in Event Streams. Doing so enables a DASH client to subscribe to an Event Stream of interest [DASH media stream] and ignore Event Streams that are of no relevance or interest. It will also be appreciated that two ways of signaling events have been specified: events signaled in the MPD and events signaled inband in the Segments. A sequence of events assigned to the media presentation time may be provided in the MPD on the Period level. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element).


As per claim 8, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          Stockhammer further discloses first API (Stockhammer, para 0133 teaches in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
second API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the first API comprises inbandEventSubscribe(, and wherein the second API comprises inbandEventSubscribeResponseo.
          Hannuksela however discloses wherein the first API comprises inbandEventSubscribe(, and wherein the second API comprises inbandEventSubscribeResponseo. (Hannuksela, para 0066, 0067, 0130, and 0136. Para 0067 teaches by parsing the MPD, the DASH client may become aware of the program timing, media-content availability, accessibility features and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content. Para 0130 teaches Events of the same type are clustered in Event Streams, enabling a DASH client to subscribe to an Event Stream of interest. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element. Typically, Events terminate at the end of a Period even if the start time is after the Period boundary or the duration of the event extends beyond the Period boundary. Para 0136 teaches in DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate InbandEventStream element).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first API comprises inbandEventSubscribe(, and wherein the second API comprises inbandEventSubscribeResponseo, as taught by Hannuksela, in the method of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 9, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
(Stockhammer, para 0133 teaches in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
second API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the first API comprises eventNotifo, and wherein the second API comprises eventNotifResponse(.
          Hannuksela however discloses wherein the first API comprises eventNotifo, and wherein the second API comprises eventNotifResponse(. (Hannuksela, para 0066, 0067, 0130, and 0136. Para 0067 teaches by parsing the MPD, the DASH client may become aware of the program timing, media-content availability, accessibility features and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content. Para 0130 teaches Events of the same type are clustered in Event Streams, enabling a DASH client to subscribe to an Event Stream of interest. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element. Typically, Events terminate at the end of a Period even if the start time is after the Period boundary or the duration of the event extends beyond the Period boundary. Para 0136 teaches in DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate InbandEventStream element).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first API comprises eventNotifo, and wherein the second API comprises eventNotifResponse(, as taught by Hannuksela, in the method of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 10, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          Stockhammer further discloses first API (Stockhammer, para 0133 teaches in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
second API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the first API comprises inbandEventNotifo, and wherein the second API comprises inbandEventNotifResponseo.
          Hannuksela however discloses wherein the first API comprises inbandEventNotifo, and wherein the second API comprises inbandEventNotifResponseo. (Hannuksela, para 0066, 0067, 0130, and 0136. Para 0067 teaches by parsing the MPD, the DASH client may become aware of the program timing, media-content availability, accessibility features and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content. Para 0130 teaches Events of the same type are clustered in Event Streams, enabling a DASH client to subscribe to an Event Stream of interest. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element. Typically, Events terminate at the end of a Period even if the start time is after the Period boundary or the duration of the event extends beyond the Period boundary. Para 0136 teaches in DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate InbandEventStream element).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first API comprises inbandEventNotifo, and wherein the second API comprises inbandEventNotifResponseo, as taught by Hannuksela, in the method of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 11, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          Stockhammer further discloses first API  (Stockhammer, para 0133 teaches in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
second API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the first API comprises mpdEventNotifo, and wherein the second API comprises mpdEventNotifResponse(.
          Hannuksela however discloses wherein the first API comprises mpdEventNotifo, and wherein the second API comprises mpdEventNotifResponse(. (Hannuksela, para 0067, 0130, and 0137. Para 0067 teaches the MPD contains information describing media presentation, such as an HTTP-uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content. Para 0130 teaches events signaled in the MPD and events signaled inband in the Segments. A sequence of events assigned to the media presentation time may be provided in the MPD on the Period level. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element. Para 0137 teaches in DASH, the Event Message box (‘emsg’) provides signaling for generic events related to the media presentation time. The same semantics as for an Event defined in the MPD above apply, and the semantics of fields of the Event Message box are similar to the semantics of the respective attributes of the Event element. A Media Segment if encapsulated in ISO base media file format (ISOBMFF) may contain one or more event message (‘emsg’) boxes. If present, any ‘emsg’ box are placed before any ‘moof’ box. It will be appreciated that the syntax of the Event Message box may be specified as follows:
aligned(8) class DASHEventMessageBox extends FullBox(‘emsg’, version = 0, flags = 0){ string scheme_id_uri; string value; unsigned int(32) timescale; unsigned int(32) presentation_time_delta; unsigned int(32) event_duration; unsigned int(32) id; unsigned int(8) message_data[ ]; } }).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first API comprises mpdEventNotifo, and wherein the second API comprises mpdEventNotifResponse(, as taught by Hannuksela, in the method of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 15. A device (see Fig.15, Fig.17, Client device 520) for receiving media data, (Stockhammer, para0009 teaches a device for retrieving audio data).
the device comprising: one or more user interfaces (see Fig.15, Fig.17, one or more
of user interfaces 550) for presenting media data; (Stockhammer, para0172, 0191 teaches user interface 448 may include any of a variety of input and/or output interfaces, such as a display, a keyboard, a mouse, a touchpad, a touchscreen, a trackpad, a remote control, a microphone, buttons, dials, sliders, switches, or the like).
 and one or more processors (see Fig.15, Fig.17, Audio metadata processing unit 532) implemented in circuitry (Stockhammer, para0009 teaches a device for retrieving audio data includes one or more processors configured to receive availability data representative of a plurality of available adaptation sets).
and configured to execute a Dynamic Adaptive Streaming over HTTP (DASH) aware application and a DASH client, wherein the DASH aware application (Stockhammer, Fig15, par177 teaches In the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections [subscribing] of the desired audio layers to MPEG-H audio decoder 440 via API 450, in this example. These selections are then passed to selection unit 432. Selection unit 432 informs download & switching unit 434 of the desired adaptation sets, as well as initial representation selections (e.g., based on available network bandwidth).
(Stockhammer, para 0146 teaches HTTP CDN 358 may provide the media content via a computer-based network, which may use HTTP-based streaming, e.g., DASH).
 (Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
via a first application programming interface (API) (Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
via a second API between (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided. For example, an API may be provided for signaling data in MPD 270. Para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280. DASH client 280 may use this API to provide configuration information to MPEG-H audio decoder 220. MPEG-H audio decoder 220 may provide a label to DASH client 280 indicative of an adaptation set that is selected for purposes of data retrieval).
receive data for one or more of the DASH events of the DASH event stream from the DASH client, the DASH aware application and the DASH client, the data for the one or more of the DASH events specifying the interactivity-related content; to the DASH client (Stockhammer, para 0176-178 teaches in the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections of the desired audio layers to MPEG-H audio decoder 440 via API 450…..Download & switching unit 434 then retrieves data from one representation of each of the desired adaptation sets (464), e.g., by submitting HTTP GET or partial GET requests to a server of CDN 420. After receiving the requested data, download & switching unit 434 provides the retrieved data to MPEG-H audio decoder 440 (466). Scene data extraction unit 444 extracts the relevant scene data, and scalable audio layer decoding unit 446 decodes the audio data for each of the various layers. Ultimately, MPEG-H audio decoder 440 provides the decoded audio layers to audio rendering unit 452, which renders the audio data for playback by audio output 454).
          Stockhammer however does not explicitly discloses the interactivity-related content via the one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the device and to allow the user to interact with the interactivity-related content, and wherein to subscribe, is configured to send data.  
          Correa however discloses the interactivity-related content via the one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection.  (Correa, par0053 teaches the present invention relates to a method for Managing and Accessing multiple content feeds and supplemental content using an on-screen interactive interface. In one embodiment, the method includes one or more of following operations: (a) collecting, consolidating and tagging streaming contents from a content provider 104 and making the streaming contents available to a viewer 10 through a multimedia server 106 and a multimedia controller 108; (b) retrieving broadcast contents and the schedule of the broadcast content through a multimedia controller 108 and making the broadcast contents and its schedule available to the viewer 10 through a multimedia control platform 602; (c) allowing the viewer 10 to manage and access the broadcast contents and streaming contents by the viewer 10 through an on-screen interactive interface of the multimedia control platform 602, and schedule the broadcast contents and streaming contents to be displayed to the viewer 10 according to the schedule of the broadcast contents and the streaming contents and viewer's selection; and (d) displaying the broadcast contents or the streaming contents the viewer selected to an end user device 110).
including data for interactivity-related content to be visually presented to a user of the device and to allow the user to interact with the interactivity-related content, and wherein to subscribe, is configured to send data.  (Correa, par0110-0111 teaches Referring now to FIG. 8, a flow chart illustrating how the viewer 10 interacts with vendors is shown according to one embodiment of the present invention. The viewer 10 interacts with the vendor through a Multimedia API 802 of a Multimedia Control Platform 602 and a Multimedia Server 106. The viewer 10 views and selects certain products as shown on the screen to retrieve the product information/advertisement provided by a vendor 804. The advertisement and product/purchase information can be retrieved by accessing the multimedia server 106 if the information is stored in the multimedia server 106, or allocated dynamically through links to the vendor's database. In one embodiment, the viewer 10 uses a remote control of a TV, a keyboard for a computer, or a touch screen interface for a multi-function device (smartphone) to navigate on the screen, selects certain information to view details, and initiates a purchase through the Multimedia API 802 of the Multimedia Control Platform 602 embedded in an end user device).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the interactivity-related content via the one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the device and to allow the user to interact with the interactivity-related content, and wherein to subscribe, is configured to send data, as taught by Correa in the device of Stockhammer, so keeping viewers interested in the programs they are watching and the commercials that relate to the viewing programs is beneficial to the viewers and the commercial advertisers, see Correa, para 0006.
          Stockhammer and Correa do not explicitly disclose the DASH events being carried in-band with and separate from media data of a DASH media stream..  
          Hannuksela however discloses the DASH events being carried in-band with and separate from (Hannuksela, par0136 teaches n DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate [the DASH events being carried in-band with and separate from] InbandEventStream element).
media data of a DASH media stream, (Hannuksela, par0130 teaches In some implementations, Events of the same type are clustered in Event Streams. Doing so enables a DASH client to subscribe to an Event Stream of interest [DASH media stream] and ignore Event Streams that are of no relevance or interest. It will also be appreciated that two ways of signaling events have been specified: events signaled in the MPD and events signaled inband in the Segments. A sequence of events assigned to the media presentation time may be provided in the MPD on the Period level. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the DASH events being carried in-band with and separate from media data of a DASH media stream, as taught by Hannuksela, in the device of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 21. A device (see Fig.15, Fig.17, Client device 520) for receiving media data, the device comprising: means for executing a Dynamic Adaptive Streaming over HTTP (DASH) aware application (Stockhammer, par0170 teaches FIG. 15 illustrates a system including MPEG-H audio decoder 440, which interacts with DASH client 430 to retrieve [method of receiving media data] audio data from a content delivery network. Elements of FIG. 15 that are similarly named to elements of FIGS. 8 and 9 are generally configured the same as those elements as discussed above. However, in this example, multiple adaptation sets are provided that each correspond to a layer (or sub-layer) of scene based audio data, e.g., as discussed above with respect to FIGS. 13A, 13B, 14A, and 14B. ).
to subscribe to DASH events of a DASH event stream; the DASH events,
the DASH aware application and a DASH client; the DASH client (Stockhammer, Fig15, par177 teaches In the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections [subscribing] of the desired audio layers to MPEG-H audio decoder 440 via API 450, in this example. These selections are then passed to selection unit 432. Selection unit 432 informs download & switching unit 434 of the desired adaptation sets, as well as initial representation selections (e.g., based on available network bandwidth).
via a first application programming interface (API) between (Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
(Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided. For example, an API may be provided for signaling data in MPD 270. Para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280. DASH client 280 may use this API to provide configuration information to MPEG-H audio decoder 220. MPEG-H audio decoder 220 may provide a label to DASH client 280 indicative of an adaptation set that is selected for purposes of data retrieval).
means for executing the DASH aware application to receive data for one or more of the DASH events of the DASH event stream from the DASH client, the DASH aware application and the DASH client, the data for the one or more of the DASH events specifying the interactivity-related content; the DASH aware application (Stockhammer, par172-173 teaches  if multiple speakers are available, depending on an arrangement of the speakers, DASH client 430 may retrieve any or all of left/right information, front/back information, and/or height information from corresponding ones of scene based audio, enhancement layer adaptation sets 428.Two example types of scalability for audio data in DASH are described below. A first example is static device scalability. In this example, a base layer and enhancement layers represent different source signals. For example, the base layer may represent 1080p 30 fps SDR and an enhancement layer may represent 4K 60 fps HDR. The main reason for this is to support access to lower quality for device adaptation, e.g., the base layer is selected by one device class and the enhancement layer by a second device class. In the example of static device scalability, the base layer and the enhancement layers are provided in different adaptation sets. That is, devices may select one or more of the adaptation sets (e.g., by acquiring data from complementary representations in different adaptation sets).
          Stockhammer however does not explicitly discloses means for presenting the interactivity-related content; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the device and to allow the user to interact with the interactivity-related content, and wherein the means for executing; to subscribe comprises means for sending data to.  
          Correa however discloses means for presenting the interactivity-related content; the interactivity-related content comprising content that is unrelated to media content selection.  (Correa, par0053 teaches the present invention relates to a method for Managing and Accessing multiple content feeds and supplemental content using an on-screen interactive interface. In one embodiment, the method includes one or more of following operations: (a) collecting, consolidating and tagging streaming contents from a content provider 104 and making the streaming contents available to a viewer 10 through a multimedia server 106 and a multimedia controller 108; (b) retrieving broadcast contents and the schedule of the broadcast content through a multimedia controller 108 and making the broadcast contents and its schedule available to the viewer 10 through a multimedia control platform 602; (c) allowing the viewer 10 to manage and access the broadcast contents and streaming contents by the viewer 10 through an on-screen interactive interface of the multimedia control platform 602, and schedule the broadcast contents and streaming contents to be displayed to the viewer 10 according to the schedule of the broadcast contents and the streaming contents and viewer's selection; and (d) displaying the broadcast contents or the streaming contents the viewer selected to an end user device 110).
including data for interactivity-related content to be visually presented to a user of the device and to allow the user to interact with the interactivity-related content, and wherein the means for executing; to subscribe comprises means for sending data to,  (Correa, par0110-0111 teaches Referring now to FIG. 8, a flow chart illustrating how the viewer 10 interacts with vendors is shown according to one embodiment of the present invention. The viewer 10 interacts with the vendor through a Multimedia API 802 of a Multimedia Control Platform 602 and a Multimedia Server 106. The viewer 10 views and selects certain products as shown on the screen to retrieve the product information/advertisement provided by a vendor 804. The advertisement and product/purchase information can be retrieved by accessing the multimedia server 106 if the information is stored in the multimedia server 106, or allocated dynamically through links to the vendor's database. In one embodiment, the viewer 10 uses a remote control of a TV, a keyboard for a computer, or a touch screen interface for a multi-function device (smartphone) to navigate on the screen, selects certain information to view details, and initiates a purchase through the Multimedia API 802 of the Multimedia Control Platform 602 embedded in an end user device).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of means for presenting the interactivity-related content; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of the device and to allow 
          Stockhammer and Correa do not explicitly disclose the DASH events being carried in-band with and separate from media data of a DASH media stream..  
          Hannuksela however discloses the DASH events being carried in-band with and separate from (Hannuksela, par0136 teaches n DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate [the DASH events being carried in-band with and separate from] InbandEventStream element).
media data of a DASH media stream, (Hannuksela, par0130 teaches In some implementations, Events of the same type are clustered in Event Streams. Doing so enables a DASH client to subscribe to an Event Stream of interest [DASH media stream] and ignore Event Streams that are of no relevance or interest. It will also be appreciated that two ways of signaling events have been specified: events signaled in the MPD and events signaled inband in the Segments. A sequence of events assigned to the media presentation time may be provided in the MPD on the Period level. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the DASH events being carried in-band with and separate from media data of a DASH media stream, as taught by Hannuksela, in the device of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

As per claim 22. A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors that execute (Stockhammer, para0011 teaches a non-transitory computer-readable storage medium has stored thereon instructions that, when executed, cause a processor to receive availability data).
a Dynamic Adaptive Streaming over HTTP (DASH) aware application, and a DASH client to: subscribe, by the DASH aware application, (Stockhammer, Fig15, par177 teaches In the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections [subscribing] of the desired audio layers to MPEG-H audio decoder 440 via API 450, in this example. These selections are then passed to selection unit 432. Selection unit 432 informs download & switching unit 434 of the desired adaptation sets, as well as initial representation selections (e.g., based on available network bandwidth). to DASH events of a DASH event stream; the DASH events (Stockhammer, para 0146 teaches HTTP CDN 358 may provide the media content via a computer-based network, which may use HTTP-based streaming, e.g., DASH).
via a first application programming interface (API) between (Stockhammer, para 0133 teaches FIG. 8, DASH client 280 includes selection unit 282 and download & switching unit 284, in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
receive, by the DASH aware application, data for one or more of the DASH events of the DASH event stream from the DASH client, the DASH aware application and the DASH client, the data for the one or more of the DASH events specifying the interactivity-related content; (Stockhammer, para 0176-178 teaches in the example of FIG. 15, DASH client 430 initially receives MPD 421 (460). Selection unit 432 determines available adaptation sets, and representations within the adaptation sets. Then selection unit 432 provides data representative of the available adaptation sets (in particular, available scalable audio layers) to metadata extraction unit 442 of MPEG-H audio decoder 440 (462). A user or other entity provides selections of the desired audio layers to MPEG-H audio decoder 440 via API 450…..Download & switching unit 434 then retrieves data from one representation of each of the desired adaptation sets (464), e.g., by submitting HTTP GET or partial GET requests to a server of CDN 420. After receiving the requested data, download & switching unit 434 provides the retrieved data to MPEG-H audio decoder 440 (466). Scene data extraction unit 444 extracts the relevant scene data, and scalable audio layer decoding unit 446 decodes the audio data for each of the various layers. Ultimately, MPEG-H audio decoder 440 provides the decoded audio layers to audio rendering unit 452, which renders the audio data for playback by audio output 454).
via a second API between (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided. For example, an API may be provided for signaling data in MPD 270. Para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280. DASH client 280 may use this API to provide configuration information to MPEG-H audio decoder 220. MPEG-H audio decoder 220 may provide a label to DASH client 280 indicative of an adaptation set that is selected for purposes of data retrieval).
and present, by the DASH aware application, (Stockhammer, par172-173 teaches  if multiple speakers are available, depending on an arrangement of the speakers, DASH client 430 may retrieve any or all of left/right information, front/back information, and/or height information from corresponding ones of scene based audio, enhancement layer adaptation sets 428.Two example types of scalability for audio data in DASH are described below. A first example is static device scalability. In this example, a base layer and enhancement layers represent different source signals. For example, the base layer may represent 1080p 30 fps SDR and an enhancement layer may represent 4K 60 fps HDR. The main reason for this is to support access to lower quality for device adaptation, e.g., the base layer is selected by one device class and the enhancement layer by a second device class. In the example of static device scalability, the base layer and the enhancement layers are provided in different adaptation sets. That is, devices may select one or more of the adaptation sets (e.g., by acquiring data from complementary representations in different adaptation sets ).
          Stockhammer however does not explicitly discloses the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection; including data for interactivity-related content to be visually presented to a user of a device including, and to allow the user to interact with the interactivity-related content, and wherein subscribing comprises sending data, via the first API.  
          Correa however discloses the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content selection.  (Correa, par0053 teaches the present invention relates to a method for Managing and Accessing multiple content feeds and supplemental content using an on-screen interactive interface. In one embodiment, the method includes one or more of following operations: (a) collecting, consolidating and tagging streaming contents from a content provider 104 and making the streaming contents available to a viewer 10 through a multimedia server 106 and a multimedia controller 108; (b) retrieving broadcast contents and the schedule of the broadcast content through a multimedia controller 108 and making the broadcast contents and its schedule available to the viewer 10 through a multimedia control platform 602; (c) allowing the viewer 10 to manage and access the broadcast contents and streaming contents by the viewer 10 through an on-screen interactive interface of the multimedia control platform 602, and schedule the broadcast contents and streaming contents to be displayed to the viewer 10 according to the schedule of the broadcast contents and the streaming contents and viewer's selection; and (d) displaying the broadcast contents or the streaming contents the viewer selected to an end user device 110).
including data for interactivity-related content to be visually presented to a user of a device including, and to allow the user to interact with the interactivity-related content, and wherein subscribing comprises sending data, via the first API.  (Correa, par0110-0111 teaches Referring now to FIG. 8, a flow chart illustrating how the viewer 10 interacts with vendors is shown according to one embodiment of the present invention. The viewer 10 interacts with the vendor through a Multimedia API 802 of a Multimedia Control Platform 602 and a Multimedia Server 106. The viewer 10 views and selects certain products as shown on the screen to retrieve the product information/advertisement provided by a vendor 804. The advertisement and product/purchase information can be retrieved by accessing the multimedia server 106 if the information is stored in the multimedia server 106, or allocated dynamically through links to the vendor's database. In one embodiment, the viewer 10 uses a remote control of a TV, a keyboard for a computer, or a touch screen interface for a multi-function device (smartphone) to navigate on the screen, selects certain information to view details, and initiates a purchase through the Multimedia API 802 of the Multimedia Control Platform 602 embedded in an end user device).
           Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the interactivity-related content via one or more user interfaces of the client device; the interactivity-related content comprising content that is unrelated to media content 
          Stockhammer and Correa do not explicitly disclose the DASH events being carried in-band with and separate from media data of a DASH media stream.  
          Hannuksela however discloses the DASH events being carried in-band with and separate from (Hannuksela, par0136 teaches n DASH environments, an inband event stream that is present in a Representation is indicated by an InbandEventStream element on an Adaptation Set or Representation level. The syntax and semantics of an InbandEventStream element may be the same as those for the EventStream element, as described above. One Representation may contain multiple inband Event streams, each indicated by a separate [the DASH events being carried in-band with and separate from] InbandEventStream element).
media data of a DASH media stream, (Hannuksela, par0130 teaches In some implementations, Events of the same type are clustered in Event Streams. Doing so enables a DASH client to subscribe to an Event Stream of interest [DASH media stream] and ignore Event Streams that are of no relevance or interest. It will also be appreciated that two ways of signaling events have been specified: events signaled in the MPD and events signaled inband in the Segments. A sequence of events assigned to the media presentation time may be provided in the MPD on the Period level. Events of the same type are summarized in an Event Stream that is specified by an EventStream element in a Period element).
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the DASH events being carried in-band with and separate from media data of a DASH media stream, as taught by Hannuksela, in the non-transitory computer-readable storage medium of Stockhammer, Correa and Hannuksela, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.

Claims 2 - 5, 12,16 - 20, and 23 - 27  are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer in view of Correa further in view of Hannuksela, and further in view of Gupta et al. (WO2011088264A1) hereinafter Gupta.

As per claim 2, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein presenting the interactivity-related content comprises synchronizing presentation of the interactivity-related content with presentation of corresponding media data.
          Gupta however discloses wherein presenting the interactivity-related content comprises synchronizing presentation of the interactivity-related content with (Gupta, para 00162 teaches received applications, such as interactivity event applications, may be automatically activated based on signals received within the broadcast stream so as to synchronize the application functionality with real-time broadcast content).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein presenting the interactivity-related content comprises synchronizing presentation of the interactivity-related content with presentation of corresponding media data, as taught by Gupta, in the method of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive mobile editions of news, entertainment, sports and other content, using a mobile receiver device, see Gupta, para 0001.

As per claim 3, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form.
          Gupta however discloses wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a (Gupta, para 00200 teaches a user interactivity event may involve the user expressing a preference, such as by voting, ordering merchandise, responding to a survey, etc. Para 00202 further teaches in step 1808, the interactivity application may assign button or touch screen coordinates to particular input functions or addresses specified in the template).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form, as taught by Gupta, in the method of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive mobile editions of news, entertainment, sports and other content, using a mobile receiver device, see Gupta, para 0001.

As per claim 4, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          Stockhammer further discloses DASH aware application (Stockhammer, para0006 transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
 (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose further comprising: receiving, by the application and from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client; measuring, by the application, usage of the interactivity-related content by a user according to the instructions; and forwarding, by the application, data representing the usage of the interactivity-related content to the client according to the instructions.
          Gupta however discloses further comprising: receiving, by the application and from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client (Gupta, para 0154 teaches depending upon the nature of the application or interactivity event that is running, users may be invited to make selections or provide feedback. The feedback may include information that may be valuable to content providers, such as responses to survey questions or responses to particular interactive applications. Such user interactions may be communicated in a message 826 to the events manager 810, which may in turn log the responses for later reporting to the broadcaster or another party. In addition, since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
measuring, by the application, usage of the interactivity-related content by a user according to the instructions; (Gupta, para 00150 teaches a user interface module 812 may include the software components required to execute and render applications, such as a renderer module 814, a flash player 816, a browser or web kit 818 and native processes 820 (e.g., DLL and MOD). Additionally, the software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications.
and forwarding, by the application, data representing the usage of the interactivity-related content to the  (Gupta, para 00154 teaches since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: receiving, by the application and from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client; measuring, by the application, usage of the interactivity-related content by a user according to the instructions; and forwarding, by the application, data representing the usage of the 

As per claim 5, the combination of Stockhammer, Correa, Hannuksela and Gupta disclose a method according to claim 4.
          Stockhammer further discloses DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein receiving the instructions comprises receiving data defining a format for how the corresponding measurements should be returned to the client, and wherein forwarding the data representing the usage of the interactivity-related content comprises forwarding the data representing the usage of the interactivity-related content to the client and formatted according to the instructions.
          Gupta however discloses wherein receiving the instructions comprises receiving data defining a format for how the corresponding measurements should be returned to the client, and wherein forwarding the data representing the usage of the interactivity-
(Gupta, para 0048, 00151, 00154 and Fig 8. Para 00151 teaches FIG. 8 also illustrates the software architecture of a receiver device may also include a decoder 802 which receives data and instructions from the broadcast network stream and decodes the information into a format that can be understood by other modules. The software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications. Para 00154 teaches receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein receiving the instructions comprises receiving data defining a format for how the corresponding measurements should be returned to the client, and wherein forwarding the data representing the usage of the interactivity-related content comprises forwarding the data representing the usage of the interactivity-related content to the client and formatted according to the instructions, as taught by Gupta, in the method of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive 

As per claim 12, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim 1.
          Stockhammer further discloses DASH aware application (Stockhammer, para 0006 teaches transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
via a fourth API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose further comprising: subscribing, by the application, to timed metadata track data to the client; receiving, by the application, data of one or more timed metadata tracks from the client; and presenting, by the application, the data of the one or more timed metadata tracks via the one or more user interfaces of the client device.
          Gupta however discloses further comprising: subscribing, by the application, to timed metadata track data to the client; receiving, by the application, data of one or more timed metadata tracks from the client; and presenting, by the application, the data of the one or more timed metadata tracks via the one or more user interfaces of the (Gupta, para 00163, 00221 and Fig 23A. Para 00163 teaches In step 1110, the Tenderer 814 may receive the application assets and resources (arrow 822) and, based on the metadata, decide which content container (e.g., flash player 816, web kit 818, or native script 820) to use for presentation. In step 1112, the Tenderer may then activate the application. The application may be activated such that it is synchronized with the real-time content being displayed on the receiver device or at some other specific time identified in the interactivity event metadata or signaling message. Para 00221 teaches in step 2332, if one or more interactivity applications are registered to receive the interactivity event, the application manager may send the interactivity event to the appropriate application, with the user agent performing the function of routing the interactivity event to the correct application. In step 2334, the interactivity application accesses required resources and templates from the file system if the interactivity event requires an interactivity resource (e.g., an image or graphic) or template. In step 2336, the interactivity application displays the interactivity sequence based on the application data and any interactivity resources and templates received).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: subscribing, by the application, to timed metadata track data to the client; receiving, by the application, data of one or more timed metadata tracks from the client; and presenting, by the application, the data of the one or more timed metadata tracks via the one or more user interfaces of the client device, as taught by Gupta, in the method of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as 

As per claim 16, the combination of Stockhammer, Correa and Hannuksela disclose a device according to claim 15.
          Stockhammer further teaches wherein the DASH aware application (Stockhammer, para0006 transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose is configured to synchronize presentation of the interactivity-related content with presentation of corresponding media data.
          Gupta however discloses is configured to synchronize presentation of the interactivity-related content with presentation of corresponding media data. (Gupta, para 00162 teaches received applications, such as interactivity event applications, may be automatically activated based on signals received within the broadcast stream so as to synchronize the application functionality with real-time broadcast content).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is configured to synchronize presentation of the interactivity-related content with presentation of corresponding media data, as taught by Gupta, in the device of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive 

As per claim 17, the combination of Stockhammer, Correa and Hannuksela disclose a device according to claim 15.
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form.
          Gupta however discloses wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form. (Gupta, para 00200 teaches a user interactivity event may involve the user expressing a preference, such as by voting, ordering merchandise, responding to a survey, etc. Para 00202 further teaches in step 1808, the interactivity application may assign button or touch screen coordinates to particular input functions or addresses specified in the template).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the interactivity-related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, 

As per claim 18, the combination of Stockhammer, Correa and Hannuksela disclose a device according to claim 15.
          Stockhammer further discloses DASH aware application (Stockhammer, para0006 transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the application is further configured to: receive, from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client; measure usage of the interactivity-related content by a user according to the instructions; and forward data representing the usage of the interactivity-related content to the client according to the instructions.    
          Gupta however discloses further wherein the application is further configured to: receive, from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to (Gupta, para 0154 teaches depending upon the nature of the application or interactivity event that is running, users may be invited to make selections or provide feedback. The feedback may include information that may be valuable to content providers, such as responses to survey questions or responses to particular interactive applications. Such user interactions may be communicated in a message 826 to the events manager 810, which may in turn log the responses for later reporting to the broadcaster or another party. In addition, since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
measure usage of the interactivity-related content by a user according to the instructions (Gupta, para 00150 teaches a user interface module 812 may include the software components required to execute and render applications, such as a renderer module 814, a flash player 816, a browser or web kit 818 and native processes 820 (e.g., DLL and MOD). Additionally, the software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications.
and forward data representing the usage of the interactivity-related content to the client according to the instructions (Gupta, para 00154 teaches since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the application is further configured to: receive, from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client; measure usage of the interactivity-related content by a user according to the instructions; and forward data representing the usage of the interactivity-related content to the client according to the instructions, as taught by Gupta, in the device of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive mobile editions of news, entertainment, sports and other content, using a mobile receiver device, see Gupta, para 0001.

As per claim 19, the combination of Stockhammer, Correa, Hannuksela and Gupta disclose a device according to claim 18.
          Stockhammer further discloses DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).

          Gupta however discloses wherein the instructions include data defining a format for how the corresponding measurements should be returned to the client, and wherein the application is configured to send the data representing the usage of the interactivity-related content to the client and formatted according to the instructions. (Gupta, para 0048, 00151, 00154 and Fig 8. Para 00151 teaches FIG. 8 also illustrates the software architecture of a receiver device may also include a decoder 802 which receives data and instructions from the broadcast network stream and decodes the information into a format that can be understood by other modules. The software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications. Para 00154 teaches receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the instructions include data defining a format for how the corresponding 

As per claim 20, the combination of Stockhammer, Correa and Hannuksela disclose a device according to claim 15.
          Stockhammer further discloses DASH aware application (Stockhammer, para 0006 teaches transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
via a fourth API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the application is further configured to: subscribe to timed metadata track data to the client; receive data of one or more timed metadata tracks from the 
          Gupta however discloses wherein the application is further configured to: subscribe to timed metadata track data to the client; receive data of one or more timed metadata tracks from the client; and present content associated with the one or more timed metadata tracks via the one or more user interfaces of the client device. (Gupta, para 00163, 00221 and Fig 23A. Para 00163 teaches In step 1110, the Tenderer 814 may receive the application assets and resources (arrow 822) and, based on the metadata, decide which content container (e.g., flash player 816, web kit 818, or native script 820) to use for presentation. In step 1112, the Tenderer may then activate the application. The application may be activated such that it is synchronized with the real-time content being displayed on the receiver device or at some other specific time identified in the interactivity event metadata or signaling message. Para 00221 teaches in step 2332, if one or more interactivity applications are registered to receive the interactivity event, the application manager may send the interactivity event to the appropriate application, with the user agent performing the function of routing the interactivity event to the correct application. In step 2334, the interactivity application accesses required resources and templates from the file system if the interactivity event requires an interactivity resource (e.g., an image or graphic) or template. In step 2336, the interactivity application displays the interactivity sequence based on the application data and any interactivity resources and templates received).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of 

As per claim 23, the combination of Stockhammer, Correa and Hannuksela disclose the non-transitory computer-readable storage medium according to claim 22.
          Stockhammer further discloses wherein the instructions that cause the processor (Stockhammer, para0011 teaches a non-transitory computer-readable storage medium has stored thereon instructions that, when executed, cause a processor to receive availability data).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose to present the interactivity-related content comprise instructions that cause the processor to synchronize presentation of the interactivity-related content with presentation of corresponding media data.
          Gupta however discloses to present the interactivity-related content comprise instructions that cause the processor to synchronize presentation of the interactivity-related content with presentation of corresponding media data. (Gupta, para 00162 teaches received applications, such as interactivity event applications, may be automatically activated based on signals received within the broadcast stream so as to synchronize the application functionality with real-time broadcast content).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to present the interactivity-related content comprise instructions that cause the processor to synchronize presentation of the interactivity-related content with presentation of corresponding media data, as taught by Gupta, in the non-transitory computer-readable storage medium of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive mobile editions of news, entertainment, sports and other content, using a mobile receiver device, see Gupta, para 0001.

As per claim 24, the combination of Stockhammer, Correa and Hannuksela disclose the non-transitory computer-readable storage medium according to claim 22.
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the interactivity- related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form.
          Gupta however discloses wherein the interactivity- related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form. (Gupta, para 00200 teaches a user interactivity event may involve the user expressing a preference, such as by voting, ordering merchandise, responding to a survey, etc. Para 00202 further teaches in step 1808, the interactivity application may assign button or touch screen coordinates to particular input functions or addresses specified in the template).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the interactivity- related content comprises at least one of voting, rating, purchasing, chatting, or targeted advertisements with which a user can interact via a user interface, the user interface comprising at least one of a hyperlink, a radio button, or a displayed form, as taught by Gupta, in the non-transitory computer-readable storage medium of Stockhammer, Correa and Hannuksela, so multimedia forward link only (FLO) broadcast services allow users to view multimedia programming, as well as receive mobile editions of news, entertainment, sports and other content, using a mobile receiver device, see Gupta, para 0001.

As per claim 25, the combination of Stockhammer, Correa and Hannuksela disclose the non-transitory computer-readable storage medium according to claim 22.
          Stockhammer further discloses DASH aware application (Stockhammer, para0006 transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).

          Gupta however discloses further comprising instructions that cause the processor to: receive, by the application and from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client (Gupta, para 0154 teaches depending upon the nature of the application or interactivity event that is running, users may be invited to make selections or provide feedback. The feedback may include information that may be valuable to content providers, such as responses to survey questions or responses to particular interactive applications. Such user interactions may be communicated in a message 826 to the events manager 810, which may in turn log the responses for later reporting to the broadcaster or another party. In addition, since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
(Gupta, para 00150 teaches a user interface module 812 may include the software components required to execute and render applications, such as a renderer module 814, a flash player 816, a browser or web kit 818 and native processes 820 (e.g., DLL and MOD). Additionally, the software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications.
and forward, by the application, data representing the usage of the interactivity-related content to the client according to the instructions. (Gupta, para 00154 teaches since mobile media broadcast receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising instructions that cause the processor to: receive, by the application and from the client, instructions representing interactivity-related content usage metrics to be measured and how corresponding measurements should be returned to the client; measure, by the application, usage of the interactivity-related content by a user according to the instructions; and forward, by the application, data representing the usage of the interactivity-related content to the client according to the instructions, as taught by Gupta, in the non-transitory computer-readable storage medium of 

As per claim 26, the combination of Stockhammer, Correa and Hannuksela disclose the non-transitory computer-readable storage medium according to claim 25.
          Stockhammer further discloses DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the instructions that cause the processor to receive the instructions comprise instructions that cause the processor to receive data defining a format for how the corresponding measurements should be returned to the client, and wherein the instructions that cause the processor to forward the data representing the usage of the interactivity-related content comprise instructions that cause the processor to forward the data representing the usage of the interactivity-related content to the client and formatted according to the instructions.
          Gupta however discloses wherein the instructions that cause the processor to receive the instructions comprise instructions that cause the processor to receive data defining a format for how the corresponding measurements should be returned to the (Gupta, para 0048, 00151, 00154 and Fig 8. Para 00151 teaches FIG. 8 also illustrates the software architecture of a receiver device may also include a decoder 802 which receives data and instructions from the broadcast network stream and decodes the information into a format that can be understood by other modules. The software architecture 800 may include an events manager module 810 which coordinates with the user interface 812 to coordinate the timing of activation of downloaded applications. Para 00154 teaches receiver devices may be configured with mechanisms that periodically report user viewing habits and selections, existing mechanisms can also be used to report statistics and specific user selections in response to running applications. The user interface 812 may also register with the events manager 810 over communication 826 to receive real-time data events and updates to an application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the instructions that cause the processor to receive the instructions comprise instructions that cause the processor to receive data defining a format for how the corresponding measurements should be returned to the client, and wherein the instructions that cause the processor to forward the data representing the usage of the interactivity-related content comprise instructions that cause the processor to forward the data representing the usage of the interactivity-related content to the client and 

As per claim 27, the combination of Stockhammer, Correa and Hannuksela disclose the non-transitory computer-readable storage medium according to claim 25.
          Stockhammer further discloses DASH aware application (Stockhammer, para 0006 teaches transporting three-dimensional (3D) audio data using streaming media transport technologies, such as Dynamic Adaptive Streaming over HTTP (DASH)).
DASH client (Stockhammer, para 0140 teaches an API may be defined for selection and preference logic between the MPEG-H audio decoder 220 and DASH client 280).
via a third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
via a fourth API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose further comprising instructions that cause the processor to: subscribe, by the application, to timed metadata track data to the client; receive, by the application, data of one or more timed metadata tracks from the client; and present, by the application, the data of the one or more timed metadata tracks via the one or more user interfaces of the client device.
 (Gupta, para 00163, 00221 and Fig 23A. Para 00163 teaches In step 1110, the Tenderer 814 may receive the application assets and resources (arrow 822) and, based on the metadata, decide which content container (e.g., flash player 816, web kit 818, or native script 820) to use for presentation. In step 1112, the Tenderer may then activate the application. The application may be activated such that it is synchronized with the real-time content being displayed on the receiver device or at some other specific time identified in the interactivity event metadata or signaling message. Para 00221 teaches in step 2332, if one or more interactivity applications are registered to receive the interactivity event, the application manager may send the interactivity event to the appropriate application, with the user agent performing the function of routing the interactivity event to the correct application. In step 2334, the interactivity application accesses required resources and templates from the file system if the interactivity event requires an interactivity resource (e.g., an image or graphic) or template. In step 2336, the interactivity application displays the interactivity sequence based on the application data and any interactivity resources and templates received).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising instructions that cause the processor to: subscribe, by the .

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer in view of Correa further in view of Hannuksela, further in view of Gupta, and further in view of Winograd et al. (US20160182973A1) hereinafter Winograd.

As per claim 6, the combination of Stockhammer, Correa, Hannuksela and Gupta disclose the method according to claim 5.
          Stockhammer further discloses the third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa, Hannuksela and Gupta do not explicitly disclose wherein the third API comprises at least one of interacUsageMeasurementNotifyo or interacUsageLogForwardo
          Winograd however discloses wherein the third API comprises at least one of interacUsageMeasurementNotifyo or interacUsageLogForwardo. (Winograd, para 0028, 0037, 0058, 0072, 00147 – 00197, table2 and table3. Para 0147 teaches ATSC 3.0 Service Function Identifier is an identifier of an ATSC 3.0 service function such as Usage Monitoring, Hybrid Service. Interactive Service, A/V Sync, Dynamic Ad Insertion to which this event is targeted. Para0197 teaches he timer request specifies a particular time instance at which the watermark client is to be notified by the watermark detector, where the particular time instance is measured based on a presentation timeline of the primary content. At 1412, a timer event notification is received at the watermark client from the watermark detector indicating that the particular time instance has been reached. At 1414, in response to receiving the timer event notification at the watermark detector, presentation of a particular advertisement at the particular time instance is initiated).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the third API comprises at least one of interacUsageMeasurementNotifyo or interacUsageLogForwardo, as taught by Winograd, in the method of Stockhammer, Correa, Hannuksela and Gupta so multimedia content may contain many types of content such as audiovisual content and a wide range of metadata, metadata is often interleaved, prepended or appended to a multimedia content, see Winograd, para0004-0005.

As per claim 14, the combination of Stockhammer, Correa, Hannuksela and Gupta disclose a method according to claim 12.
          Stockhammer further discloses the third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
(Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa, Hannuksela and Gupta do not explicitly disclose wherein the third API comprises timedMetadataTrackNotifo, and wherein the fourth API comprises timedMetadataTrackNotifResponseo.
          Winograd however discloses wherein the third API comprises timedMetadataTrackNotifo, and wherein the fourth API comprises timedMetadataTrackNotifResponseo. (Winograd, para 0029, 0030, 0036-0037, 00153. Para 0029 teaches to mitigate the issues that can arise from the loss of content metadata that are carried in separate metadata channels is to embed watermarks into the content to enable automatic content recognition (ACR) and metadata recovery. Para0036 teaches Domain Servers 108 can be Internet servers that are accessible at the domain name associated with a registered Domain ID and can provide metadata to Receivers 124 in response to queries triggered by watermark detections. Para 00153 discloses the disclosed embodiments relates to a method for recovering lost metadata of a primary broadcast content that includes extracting a watermark message from a primary broadcast content that is received at a receiver device to obtain a server code and an interval code, and initiating a query to a metadata server that is identified using the server code, the query further including the interval code. This method further includes receiving information at the receiver device from the metadata sever that enables retrieval of lost metadata as service recovery information. The service recovery information includes a plurality of timed events, where each timed event includes a service identifier and a service timing information).
.

Claims 7  is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer in view of Correa further in view of Hannuksela, and further in view of Lotfallah et al. (US20150381756A1) hereinafter Lotfallah.

As per claim 7, the combination of Stockhammer, Correa and Hannuksela disclose a method according to claim1.
          Stockhammer further discloses first API (Stockhammer, para 0133 teaches in accordance with selections received from metadata extraction unit 222 based on selections received from user interface 228 via API 230).
second API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer, Correa and Hannuksela do not explicitly disclose wherein the first API comprises eventSubscribe(, and wherein the second API comprises eventResponseo.
(Lotfallah, para 143, 184, 186, and 281). Para 0184 teaches a data store event service API may provide the ability for CDN applications to subscribe to certain events related to content enablement services within certain FemtoZones. A client correlator that may be created by the application to identify the subscription request such that, if the application resends a request due to a missing response, then resending the request with the same correlator may prevent the server from repeating the request. Para 0186 teaches the request and response content type for the subscribing to events API may be application. Para 0281 teaches FIG. 49 is a diagram of an example transaction procedure that may be performed as notification for the subscribed events. A CE-GW may send the inform request function to a CES. The CES may respond with an inform response).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first API comprises eventSubscribe(, and wherein the second API comprises eventResponseo, as taught by Lotfallah, in the method of Stockhammer, Correa and Hannuksela, so the emergence of mobile computing devices, availability of high speed mobile data networks, and availability of web contents, has resulted in an explosive growth of traffic over the internet and mobile core networks, see Lotfallah, para 002.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer in view of Correa further in view of Hannuksela, and further in view of Gupta.

As per claim 13, the combination of Stockhammer, Correa, Hannuksela and Gupta disclose a method according to claim 12.
          Stockhammer further discloses the third API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
the fourth API (Stockhammer, para 0139 teaches various additional APIs beyond API 230 may also be provided).
          The combination of Stockhammer and Correa do not explicitly disclose wherein the third API comprises timedMetadataTrackSubscribe(, and wherein the fourth API comprises timedMetadataTrackResponse(.
          Hannuksela however discloses wherein the first API comprises wherein the third API comprises timedMetadataTrackSubscribe(, and wherein the fourth API comprises timedMetadataTrackResponse(. (Hannuksela, para 0064, 0109, 0179, and 0232. Para 0064 teaches metadata which may assist in random access or seeking and may include file pointers or respective timestamps. Para 0109 teaches In implementations involving DASH, as shown in FIG. 10, a DASH MPD generator takes the file as input and generates at block 1114 an MPD, which may include VR-specific metadata such as projection and mapping metadata that can be generated on the basis of the equivalent information in the file. Para 0232 in the above, some embodiments have been described in relation to Events and/or Event Streams of MPEG-DASH. It needs to be understood that embodiments similarly apply to entities similar to Events and entity streams similar to Event Streams. For example, rather than Event Streams embodiments may be realized with timed metadata tracks (that may be conveyed in Representations that are separate from audio/video Representations) rather than Event Streams, in which case Events correspond to samples of a timed metadata track in some embodiments).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the third API comprises timedMetadataTrackSubscribe(, and wherein the fourth API comprises timedMetadataTrackResponse(, as taught by Hannuksela, in the method of Stockhammer and Correa, so the increase in the popularity of virtual reality content has driven viewer demand for streaming virtual reality content that provides a high-quality viewing experience, see Hannuksela, para 002.


Conclusion
          The prior art made of record and not relied upon is considered pertinent are -
• Lo et al. (US20150269629A1) – Related art in the area on the basis of
insertion of targeted advertisements into media data, a media application may provide user details and/or user data (e.g., a selection of user preferences) to a streaming client, such as a dynamic adaptive streaming over HTTP (DASH) client.
• Yang (US20180035153A1) – Related art in the area that provides a system capable of effectively supporting future broadcast services in an environment supporting future hybrid broadcasting using terrestrial broadcast networks and the Internet and related signaling methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.M./Examiner, Art Unit 2442                           
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442